Citation Nr: 0113806	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for seborrheic 
dermatitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a tendon injury of the right thumb. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board notes that as part of a Written Brief Presentation, 
dated in April 2001, the veteran's accredited representative 
appears to have raised, in essence, the issue of entitlement 
to service connection for depression as secondary to the 
veteran's service-connected seborrheic dermatitis.  This 
issue has not been adjudicated by the RO and is referred to 
the RO for appropriate action.


REMAND

The veteran and his representative assert, in essence, that a 
rating in excess of 10 percent is warranted for the veteran's 
service-connected seborrheic dermatitis.  Specifically, the 
veteran's representative asserts that the veteran's disorder 
is permanent in nature and is also prone to flare-ups.  It is 
also contended that the condition causes severe 
disfigurement, causing a side effect of isolation and 
depression.  See Written Brief Presentation, dated in April 
2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist includes the duty to 
obtain thorough and contemporaneous VA examinations, 
including examinations by specialists when indicated.  Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121 (1991). The Board finds that the veteran should 
be afforded an examination by a dermatologist regarding the 
nature and severity of his skin disorder prior to appellate 
disposition of his appeal. Significantly, the Court concluded 
in Ardison v. Brown, 2 Vet. App. 405 (1994) and Bowers v. 
Brown, 2 Vet. App. 675, 676 (1992), that whenever possible 
examinations of skin conditions should be made when most 
disabling.

The Board also observes that the veteran was afforded a VA 
"hand, thumb, and fingers" examination most recently in 
November 1999.  Review of the examination report indicates 
that the veteran's claims folder was neither available to nor 
reviewed by the examining physician.  The Board notes that 
such a medical examination should "take into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  
Green, supra, see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").  

Additionally, an evaluation of the level of disability 
present includes consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2000).  In particular, governing VA regulations, set forth 
at 38 C.F.R. § 4.40 (2000), provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2000).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca and Schafrath, supra; 38 C.F.R. 
§§ 4.40, 4.45 (2000).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for his service-connected right thumb 
disability and seborrheic dermatitis.  
After securing any necessary release, the 
RO should attempt to obtain records of 
any treatment identified by the veteran 
which have not already been associated 
with record.  All records obtained should 
be added to the claims folder.  

2.  The RO should take the appropriate 
action to obtain VA medical treatment 
records from the outpatient treatment 
clinic located in Redding, California 
from January 1995 to the present.  In 
addition, all treatment records 
associated with treatment afforded the 
veteran at the "Mather" VA outpatient 
clinic located in Sacramento, California 
should also be obtained with the record.  
All records obtained should be associated 
with the claims folder.  

3.  A VA examination should be conducted 
by an orthopedist to determine the 
current severity of the veteran's 
service-connected right thumb disability.  
All indicated studies, including X-rays, 
should be performed, and all findings 
should be set forth in detail.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the requested examination.  The 
joints affected by the above-cited 
disability should be examined for degrees 
of both active and passive range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
concerning the thumb.  Additionally, the 
examiner should be requested to determine 
whether either the right thumb exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
a separate opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the right thumb is used repeatedly 
over a period of time.  

4.  The RO should schedule the veteran for 
a special VA dermatological evaluation in 
order to ascertain the nature, extent and 
characteristics of his service-connected 
seborrheic dermatitis.  This examination 
should be scheduled, if possible, when the 
disorder is at its worst. Unretouched 
color photographs of the areas affected by 
the service-connected skin disorder should 
be obtained and incorporated into the 
claims folder.  The examiner should 
discuss any and all manifestations of the 
veteran's current seborrheic dermatitis.  
Specifically, the examiner is to determine 
whether, and to what extent, it is 
manifested by exfoliation, exudation, 
itching, lesions, disfigurement, crusting, 
or systemic or nervous manifestations.  
The examiner should also obtain a detailed 
history of the frequency and extent of any 
outbreaks and should comment on any 
functional or cosmetic disability caused 
by the veteran's service-connected skin 
condition.  To this end, the examining 
dermatologist should characterize the 
extent of any lesions found and the degree 
of disfigurement present, if any.  In 
accordance with recent Court decisions, 
the claims folder should be made available 
to the physician for review prior to the 
examination.

5.  The RO is to ensure that copies of all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

6.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra; Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

7.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue on 
appeal concerning entitlement to an 
increased rating for the veteran's 
service-connected right thumb disability, 
to include consideration of the provisions 
set out in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2000).  See also DeLuca, supra.  The 
RO should also readjudicate the veteran's 
claim for an increased disability 
evaluation for his service-connected 
seborrheic dermatitis in light of the 
additional evidence. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



